                             IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                     KNOXVILLE DIVISION
                                                             !
 UNITED STATES OF AMERICA,
 !
                                      Plaintiff,
 !
                            v.                                    CASE NO: 3:18-CR-78

 GEORGE ROBERT EVERHART,
 !
                                      Defendant.
 !
           MOTION TO SUPPRESS EVIDENCE OBTAINED FROM GOOGLE AND
     CHARTER COMMUNICATIONS AND TO SUPPRESS ALL EVIDENCE RESULTING
          FROM THOSE SEARCHES AS FRUIT OF THE POISONOUS TREE
                                                             !
 Defendant, GEORGE ROBERT EVERHART, through counsel and pursuant to U.S. Const.

 amend. IV moves this Honorable Court to suppress any evidence obtained from Google and from

 Charter Communications and to suppress all evidence resulting from those searches as the fruit

 of the poisonous tree1.

                                                             FACTS

          In March, 2018, Google provided to the National Center for Missing and Exploited Chil-

 dren (NCMEC) multiple images and videos stored in Mr. Everhart’s Google account, as well

 pages of IP addresses2 and Mr. Everhart’s account information. NCMEC viewed this information

 and then used the information to conduct its own investigation, including reviews of Facebook

 1 Mr. Everhart has requested indigent defense funding for the services of an expert in digital forensics, but is still in
 the process of obtaining the funding. Mr. Everhart will file a memorandum of law in support of this motion once his
 expert has been fully retained, has conducted his analysis and has produced his report, which Mr. Everhart intends to
 use to support the motion.

 2 It is unclear at this time whether the information provided contained other data that did not involve child pornog-
 raphy. Mr. Everhart’s Google account unquestionably contained such information, including personal romantic cor-
 respondence and videos of Mr. Everhart’s intimate associations with numerous adult women and this information
 was at some point provided to the government by Google.


                                Page 1 of 8
Case 3:18-cr-00078-TAV-HBG Document 52 Filed 11/14/18 Page 1 of 8 PageID #: 389
 accounts belong to Mr. Everhart. NCMEC also contacted ICAC in Knoxville and shared the in-

 formation obtained from Google with ICAC, as well as NCMEC’s investigation of that informa-

 tion. Officers from ICAC then served an administrative subpoena on Charter Communications

 for the location of the physical location of the IP Addresses provided by Google and Charter pro-

 vided ICAC with Mr. Everhart’s residence as the location of the IP address.

        On May 30, 2018, the government sought and obtained a search warrant for Mr. Ever-

 hart’s Google Account. It is unclear how much of the information eventually obtained by the

 government from Google, including Mr. Everhart’s intimate adult associations, was obtained as a

 result of the search warrant or was provided by Google to NCMEC. The government did not ob-

 tain a warrant to obtain his physical location from Charter.

                                GROUNDS FOR THE MOTION

 The Fourth Amendment enshrines a promise that “[t]he right of the people to be secure in their

 persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be vio-

 lated.” U.S. Const. amend. IV. The contours of this right when it comes to data and electronical-

 ly stored information are still evolving. From its plain language, the Fourth Amendment protects

 security and although privacy is undoubtedly an aspect of security, security is a broader concept

 than privacy. The Court has increasingly acknowledged this distinction in regard to electronical-

 ly stored information:

         The "basic purpose of this Amendment," our cases have recognized, "is to safeguard the
         privacy and security of individuals against arbitrary invasions by governmental
         officials." Camara v. Municipal Court of City and County of San Francisco, 387 U.S.
         523, 528, 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967). The Founding generation crafted the
         Fourth Amendment as a "response to the reviled `general warrants' and `writs of as-
         sistance' of the colonial era, which allowed British officers to rummage through homes
         in an unrestrained search for evidence of criminal activity." Riley v. California, 573 U.S.


                                Page 2 of 8
Case 3:18-cr-00078-TAV-HBG Document 52 Filed 11/14/18 Page 2 of 8 PageID #: 390
         ___, ___, 134 S.Ct. 2473, 2494, 189 L.Ed.2d 430 (2014). In fact, as John Adams re-
         called, the patriot James Otis's 1761 speech condemning writs of assistance was "the first
         act of opposition to the arbitrary claims of Great Britain" and helped spark the Revolu-
         tion itself. Id., at ___ - ___, 134 S.Ct., at 2494 (quoting 10 Works of John Adams 248 (C.
         Adams ed. 1856)).
         !
 Carpenter v. U.S., 138 S. Ct. 2206, 2213 (2018).
 !
 Thus, in Carpenter v. U.S., the Supreme Court recently held that cell site location data was sub-

 ject to the Fourth Amendment’s warrant requirement, although it was in the possession of a third

 party, who had provided it in response to a court order. Carpenter, 138 S. Ct. at 2211 -2221. In so

 holding, the Court observed:

         the [Fourth] Amendment seeks to secure "the privacies of life" against "arbitrary power."
         Boyd v. United States, 116 U.S. 616, 630, 6 S.Ct. 524, 29 L.Ed. 746 (1886). Second, and
         relatedly, that a central aim of the Framers was "to place obstacles in the way of a too
         permeating police surveillance." United States v. Di Re, 332 U.S. 581, 595, 68 S.Ct. 222,
         92 L.Ed. 210 (1948).
         !
         We have kept this attention to Founding-era understandings in mind when applying the
         Fourth Amendment to innovations in surveillance tools. As technology has enhanced the
         Government's capacity to encroach upon areas normally guarded from inquisitive eyes,
         this Court has sought to "assure[ ] preservation of that degree of privacy against gov-
         ernment that existed when the Fourth Amendment was adopted." Kyllo v. United States,
         533 U.S. 27, 34, 121 S.Ct. 2038, 150 L.Ed.2d 94 (2001).
 !
 Id. at 2214.
 !
 Indeed, the Court has long held that the fact that highly sensitive information is held by a third

 party does not automatically defeat an individual’s expectation of privacy or remove from the

 ambit of the Fourth Amendment a disclosure of such information by a third party to the govern-

 ment. See, e.g., Ferguson v. City of Charleston, 532 U.S. 67, 78 (2001) (patients have a reason-

 able expectation of privacy in test results performed and held by a hospital); Bond v. United

 States, 529 U.S. 334, 338–39 (2000) (passengers retain an expectation of privacy in luggage



                                Page 3 of 8
Case 3:18-cr-00078-TAV-HBG Document 52 Filed 11/14/18 Page 3 of 8 PageID #: 391
 placed in the overhead bin of a bus even though there is a possibility that the luggage will be in-

 spected by others); Stoner v. California, 376 U.S. 483, 489–90 (1963) (hotel guests do not forfeit

 protection under the Fourth Amendment even though their rooms belong to the hotel and they

 provide “implied or express permission” for third parties to access their rooms). Indeed, the

 Court’s precedents make clear that even where the sensitive information is located in spaces

 owned by third parties, the third party does not have authority to open the space to law enforce-

 ment. E.g., Lustig v. United States, 338 US 74 (1949) (holding that hotel manager did not have

 authority under the Fourth Amendment to give key to hotel guest’s room to law enforcement of-

 ficers). As the Court’s decisions in Carpenter, United States v. Jones, 565 U.S. 400 (2012), and

 Riley v. California, 134 S. Ct. 2473 (2014), illustrate, the innovations of the digital age preclude

 the wooden extension of analog-era precedents where technology has greatly increased the gov-

 ernment’s ability to obtain intimate information.

           As the Court made clear in Jones, “the Katz reasonable-expectation-of-privacy test has

 been added to, not substituted for,” property-based conceptions of Fourth Amendment rights.

 Jones, 565 U.S. at 409; see also Florida v. Jardines, 133 S. Ct. 1409, 1415-16 (2013). In the dig-

 ital age, people live virtual as well as physical lives. They use computers, smart phones and the

 internet to conduct business, social interactions and to generate and store vast quantities of data.

 On the internet they engage in various types of protected speech including anonymous political

 speech.

           When people access the internet and move to particular sites on the internet, they leave a

 trace of their physical location in the form of an IP address that corresponds to their physical lo-

 cation. Through the acquisition of a person’s IP address, it is possible to track the person’s virtu-



                                Page 4 of 8
Case 3:18-cr-00078-TAV-HBG Document 52 Filed 11/14/18 Page 4 of 8 PageID #: 392
 al movements throughout the internet, and to link the person with his or her online activities, in-

 cluding with anonymous political speech. The ability of the government to track a person’s vir-

 tual movements through the acquisition of an IP address and its corresponding physical location

 is more intrusive than the ability to track a person’s physical movements at issue in Carpenter,

 because it reveals specific details about a person’s personal, political and intimate associations.

 With an IP address and its physical location, it is possible, for instance, to identify the residence

 or location of the sender of an anonymous political post, which surely would have concerned the

 Founders, who often wrote anonymously.

         Prior to Carpenter, the Court recognized that the government may not use technology to

 track a person’s physical activities in his or her home. Kyllo v. United States, 533 US 27 (2001).

 There is no compelling reason, therefore, that the government should be allowed to track a per-

 son’s virtual activities in his or her home, especially given that those virtual activities are likely

 to reveal much more about a person’s associations, preferences, religious beliefs, intimate rela-

 tions, friendships, interests, financial activities and cetera than the thermal imaging device at is-

 sue in Kyllo, which would have revealed only “how warm—or even how relatively warm—Kyllo

 was heating his residence.” Kyllo, 533 U.S. at 38. If the Court in Kyllo was concerned that a

 technological device might reveal “at what hour each night the lady of the house takes her daily

 sauna and bath—a detail that many would consider ‘intimate,’” id. at 38, it is surely reasonable

 to conclude that the Court would consider even more worrisome a technology that could reveal

 that the woman purchased dandruff shampoo, bubble bath, a rubber ducky, a shower curtain de-

 picting pink flying toy ponies or that she shared with her married lover a photograph of her

 naked bubble coated legs. As the Court noted in Carpenter,



                                Page 5 of 8
Case 3:18-cr-00078-TAV-HBG Document 52 Filed 11/14/18 Page 5 of 8 PageID #: 393
         we rejected in Kyllo a "mechanical interpretation" of the Fourth Amendment and held
         that use of a thermal imager to detect heat radiating from the side of the defendant's
         home was a search. Id., at 35, 121 S.Ct. 2038. Because any other conclusion would leave
         homeowners "at the mercy of advancing technology," we determined that the Govern-
         ment — absent a warrant — could not capitalize on such new sense-enhancing technolo-
         gy to explore what was happening within the home. Ibid.
         !
 Carpenter, 138 S. Ct. at 2214.
 !
 The Court also reaffirmed in Carpenter that the government cannot use a subpoena or court order

 as a substitute for a warrant. Id at 2221 - 2222.

        In Riley v. California, the Court recognized that the considerable privacy concerns in the

 search of a cellphone extended beyond the phone itself:

         [T]he data a user views on many modern cell phones may not in fact be stored on the
         device itself . . . . [The device may be] used to access data located elsewhere, at the tap
         of a screen. That is what cell phones, with increasing frequency, are designed to do by
         taking advantage of “cloud computing. Cloud computing is the capacity of Internet-con-
         nected devices to display data stored on remote servers rather than on the device itself.
         Cell phone users often may not know whether particular information is stored on the de-
         vice or in the cloud, and it generally makes little difference. See Brief for Electronic Pri-
         vacy Information Center in No. 13-132, at 12-14, 20. Moreover, the same type of data
         may be stored locally on the device for one user and in the cloud for another.
         !
 Riley, 134 S. Ct. at 2491.
 !
 In Riley, the Court acknowledged the extent and intimacy of the data stored on cell phones and in

 the cloud, which far exceeds anything a person would or could store in his or her actual home.

 Id at 1290 -1. If as the Court acknowledged in Riley, access to the data on a phone requires a

 warrant regardless of whether the data is located on the device or in the cloud, then it stands to

 reason that a third party entrusted with that data, in effect a person’s virtual home and virtual life,

 could not give the government access to that data anymore than a hotel manager could give the

 government a key to a person’s hotel room. E.g., Lustig v. United States, 338 US 74 (1949). The



                                Page 6 of 8
Case 3:18-cr-00078-TAV-HBG Document 52 Filed 11/14/18 Page 6 of 8 PageID #: 394
 Court’s jurisprudence has evolved to take account of the right of the people, including Mr. Ever-

 hart, to be secure in their digital papers and effects even when held or produced by third parties

 and has expressly limited and abrogated analog era precedents that did not and indeed could take

 into account or anticipate the realities of the digital world.

          Although the government did eventually obtain a search warrant for Mr. Everhart’s

 Google account, the warrant3 is overly broad in its language and overly broad in its results. U.S.

 CONST. amend. IV (requiring a warrant to “particularly describe[e] the place to be searched, and

 the persons or things to be seized.”); Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2084–85 (2011) (dis-

 cussing the particularity requirement’s role in preventing the use of general warrants). The war-

 rant does not seek merely evidence of child pornography in the account, but the production of the

 entirety of Mr. Everhart’s account, including his correspondence. The information currently pos-

 sessed by the government and obtained from Google includes a vast quantity of information per-

 taining to Mr. Everhart’s intimate adult relationships, economic activity, employment, familial

 relationships and associations that is not criminal in nature or related to the production and dis-

 tribution of child pornography. The warrant is also the fruit of the initial warrantless search of

 Mr. Everhart’s Google account, because the basis for the warrant is grounded in that initial war-

 rantless search.

          Mr. Everhart had the right to be secure in his digital papers and effects from government

 intrusions and the government had the obligation to obtain a warrant for that data supported by

 probable cause that described the data sought with particularity. The government failed to do so

 and accordingly, the information obtained and its fruits must be suppressed.

 3Because the warrant contains potentially identifying information regarding the children, Mr. Everhart will file a
 motion to file the warrant under seal.


                                Page 7 of 8
Case 3:18-cr-00078-TAV-HBG Document 52 Filed 11/14/18 Page 7 of 8 PageID #: 395
        Respectfully submitted this the 14th day of November, 2018.

                                              _/s/T. Scott Jones____________

                                              T. Scott Jones
                                              Gena Lewis
                                              BANKS & JONES
                                              2125 Middlebrook Pike
                                              Knoxville, TN 37921
                                              Office Phone: (865) 546-2141
                                              Fax: (865) 546-5777

                                              Counsel for Defendant George Robert Everhart
                                              !
                                              !
                                   CERTIFICATE OF SERVICE
                                              !
 I, T. Scott Jones, counsel for Plaintiff hereby certify that on November 14, 2018, I served a copy
 of the foregoing pleading or document through CM/ECF which will serve all counsel of record.

                                                      Respectfully submitted,

 !
                                                      _/s/T. Scott Jones____________




                                Page 8 of 8
Case 3:18-cr-00078-TAV-HBG Document 52 Filed 11/14/18 Page 8 of 8 PageID #: 396
